IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                  Docket Nos. 41793 & 41794

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 720
                                                 )
       Plaintiff-Respondent,                     )     Filed: September 11, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
RAYMOND LEE RUTHERFORD,                          )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Ronald J. Wilper, District Judge.

       Judgments of conviction and concurrent unified sentences of twelve years, with
       minimum periods of confinement of three years, for possession of a controlled
       substance with intent to deliver and grand theft and concurrent unified sentence of
       five years, with a minimum period of confinement of three years, for unlawful
       possession of a firearm, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       In Docket No. 41793, Raymond Lee Rutherford pled guilty to possession of a controlled
substance with intent to deliver, I.C. § 37-2732(a), and grand theft, I.C. §§ 18-2403(2) and 18-
2407(1). In exchange for his guilty pleas, fourteen additional counts were dismissed. In Docket
No. 41794, Rutherford pled guilty to unlawful possession of a firearm. I.C. § 18-3316. In
exchange for his guilty plea, three additional counts and an unrelated charge were dismissed.
        The district court sentenced Rutherford to concurrent unified terms of twelve years, with
minimum periods of confinement of three years, for possession of a controlled substance with


                                                1
the intent to deliver and grand theft and to a concurrent unified term of five years, with a
minimum period of confinement of three years, for unlawful possession of a firearm. Rutherford
filed I.C.R. 35 motions for reduction of his sentences, which the district court denied.
Rutherford appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Rutherford’s judgments of conviction and sentences are affirmed.




                                                   2